Citation Nr: 0740941	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.  He served in Vietnam from April 1971 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for PTSD.  Post-traumatic stress 
disorder is a mental disorder that develops as a result of 
traumatic experience.  Service connection may be established 
for PTSD even when the disorder did not become manifest 
during service.  In order for a claim for service connection 
for PTSD to be successful in such a case, there must be:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran served in the 379th Transportation Company in 
Vietnam in 1971.  He has indicated that he participated in 
firing artillery at the enemy, and that the locations where 
he served were hit by artillery fire.  The veteran alleges 
that while serving in the 379th Transportation Company, he 
witnessed an accident where a soldier died when a grenade 
exploded.  He also experienced being fired upon by the enemy.  
In denying the veteran's claim for service connection for 
PTSD, the RO did not state whether the veteran can be 
considered to have engaged in combat with the enemy.  On 
remand, the RO should review the case and make a 
determination, based on the currently assembled evidence, as 
to whether the veteran engaged in combat with the enemy.  VA 
has a duty to determine if the veteran served in a unit that 
was under fire while he was in Vietnam.  Records regarding 
unit history may be used as independent corroboration of the 
veteran's alleged in-service stressors of being under fire.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Therefore, the Board finds 
that an effort to determine if the veteran's unit ever 
experienced combat situations must be made.  

If the RO concludes that the veteran engaged in combat with 
the enemy, the RO should review his claim for service 
connection for PTSD in the light of that conclusion.  If the 
RO concludes that the assembled evidence does not show that 
the veteran engaged in combat with the enemy, the RO must 
assist the veteran in verifying the stressors he has 
reported. The stressors the veteran has reported include 
being fired upon by the enemy and witnessing a soldier, a 
private PFC in the 379th Transportation Company, die in 
September 1971 due to an accident with grenade.  The veteran 
should be asked to provide, if he can, the names of the men 
involved in the incident.  Whether or not the veteran can 
supply names, the RO should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to search unit 
records to attempt to corroborate these events.  After that 
development is completed, the RO should again review the 
case.

The veteran claims that his current shoulder disability was 
caused by an incident in service when a mortar rocket hit his 
truck flipping his truck over. Therefore, the Board finds 
that the veteran should be afforded a VA examination to 
determine if his current shoulder disability is related to 
this incident in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and request 
verification of the stressors claimed by 
the veteran (see veteran's testimony at 
the October 2007 Travel Board hearing for 
details). 
	
Unit histories should be investigated to 
verify the veteran's recollections of 
combat activity.  See Pentacost.

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue at VA and non-VA 
medical facilities should be obtained.

3.  If, and only if, a stressor is 
verified, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to undergo a VA 
psychiatric examination to obtain a 
medical opinion concerning the nature, 
etiology, and probable time of onset of 
his current psychiatric pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Send the claim folder to the 
examiner for a review of the veteran's 
pertinent medical history, to facilitate 
making these important determinations.

The VA examiner should indicate whether 
it is at least as likely as not that any 
psychiatric disorder currently present, 
to include PTSD, is etiologically related 
to the veteran's military service.  
Should PTSD be diagnosed, the underlying 
stressor/stressors should be specifically 
identified.

If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The rationale for all opinions expressed 
should be discussed.  The examination 
report must confirm that the claims 
folder was reviewed.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies and X-
rays should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
right shoulder disability, if any, was 
caused by the reported incident in 
service where the veteran's truck flipped 
or is otherwise related to the veteran's 
service.  The rationale for each opinion 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

